EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Matthew J. Kinnier on 23 March 2021.

The application has been amended as follows: 
Cancel claims 1-8 and 16-20.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 11, previously indicated as allowable was moved to independent claim 9. Perret et al. (US 20160082668 A1) is the closet prior art which discloses an additive manufacturing system configured to calibrate the scanner based on calibration features added to a reference surface. Perret alone or combined failed to disclose a method wherein the “body is formed with a first beam scanner … the body comprises a plurality of substantially aligned layers which define the reference surface … each of the plurality of calibration features includes a calibration layer positioned between two of the substantially aligned layers of the body … each of the plurality of calibration features is formed with a second beam scanner”. There is no obvious reason to modify the method of the prior art to have these features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496.  The examiner can normally be reached on 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAMES F SIMS III/Examiner, Art Unit 3761                                                                                                                                                                                                        
/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761